Plaintiff in error, J.W. Gillespie, was convicted in the county court of Garfield county for violations of the prohibitory law, and in case No. A-629, was sentenced on the 13th day of November, 1909, to pay a fine of one hundred and fifty dollars and serve ninety days in the county jail; in case No. A-1363, he was sentenced on the 13th day of June, 1911, to pay a fine of five hundred dollars and be confined in the county jail for a period of six months. The plaintiff in error has filed a motion to dismiss the appeals herein. Upon such motions the appeals are accordingly dismissed.